Citation Nr: 0525541	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-30 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include consideration as being due to an undiagnosed illness 
incurred during service in the Persian Gulf.

2.  Entitlement to service connection for seizures, to 
include consideration as being due to an undiagnosed illness 
incurred during service in the Persian Gulf.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
1980, and from January 1991 to April 1991.  He had service in 
the Persian Gulf from January 30, 1991, to March 31, 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  

A hearing was held in Huntington, West Virginia, before the 
undersigned Veterans Law Judge in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim, and which portion of any such information 
or evidence is to be provided by the claimant and which 
portion, if any, the VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. §§ 5102 and 5103.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Charles (John) v. Principi, 16 Vet. App. 370 (2002).  Second, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  VA will 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

After reviewing the record, the Board finds that a remand is 
required to comply with the VA's duty to assist under the 
VCAA.  In this regard, the Board notes that in his original 
application for benefits which he filed in August 2001, the 
veteran reported that he had received treatment for seizures 
and headaches from Dr. Ramón Malaya beginning in April 1991.  
Records from immediately after separation from service would 
be of particular significance in a claim for service 
connection.  However, those records have not been presented 
or secured.  In light of this, a remand is required.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should make reasonable efforts 
to attempt to obtain the veteran's 
private medical treatment records from 
Dr. Ramón Malaya from April 1991 to 
present.  Such reasonable efforts will 
generally consist of an initial request 
for the records and, if the records are 
not received, at least one follow-up 
request.  A follow-up request is not 
required if a response to the initial 
request indicates that the records sought 
do not exist or that a follow-up request 
for the records would be futile.  If VA 
receives information showing that 
subsequent requests to this or another 
custodian could result in obtaining the 
records sought, then reasonable efforts 
will include an initial request and, if 
the records are not received, at least 
one follow-up request to the new source 
or an additional request to the original 
source.  If the records cannot be 
obtained, the RO should notify the 
veteran and allow him an opportunity to 
obtain and submit such records.  

2.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


